DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4 – 5, 8, 12, 20 – 25 and 31 – 39 are pending in the instant application.
Response to Applicant’s Remarks
Regarding the nonstatutory double patenting rejections of the instant claims 1, 4 – 5, 8, 12, 20 – 25 and 31 – 39 as being unpatentable over U.S. Patent 10,159,660 B2 (hereafter referred to as Lannutti-I) in view of WO 2013155341 A1 (hereafter referred to as Toretsky); and U.S. Patent 10,646,470 B2 (hereafter referred to as Lannutti-II) in view of the WIPO Publication WO 2013155341 A1 (hereafter referred to as Toretsky), Applicant’s remarks have been considered and are addressed below. Since Applicant’s remarks in view of both of the double patenting rejections are similar, if not the same, they have been jointly addressed below.
	On pages 6-7, Applicant initially generally states the basis of prima facie case of obviousness by citing KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007). On pages 7 and 8 – 9, Applicant first asserts the Examiner’s position that ‘660 (Lannutti-I) or ‘470 (Lannutti-what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981) (emphasis added). While Toretsky does not teach the compounds, wherein the variable R3 is cyclopropyl, Toretsky teaches compounds that are structurally similar to the compounds as taught by Lannutti-I or Lannutti-II, as confirmed by the Applicant. The similarity in the compounds would motivate a person skilled in the art and create an expectation that additional pharmaceutically active materials can also be used in a combination therapy with the compounds as taught by Lannutti-I or Lannutti-II.
	Secondly, on pages 8 and 9, Applicant asserts that it is well-known in the pharmaceutical arts that adding or removing a chemotherapy agent from a combination does not provide the pharmaceutical properties and that it would not have been obvious to one skilled in the art to add, emphasis added):
 “The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration (…)”
MPEP §716.01(c)(I) also recites (emphasis added):
“Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.”
Since Applicant has not provided an appropriate affidavit or declaration to support their position that adding or removing a chemotherapy agent from a combination does not provide the pharmaceutical properties as alleged by the Examiner, Applicant’s position is not found to be persuasive and the rejection is hereby maintained. The rejections have only been amended to update the cited references: U.S. Patent 10,159,660 B2 (hereafter referred to as Lannutti-I); U.S. Patent 10,646,470 B2 (hereafter referred to as Lannutti-II) and WO 2013155341 A1 (hereafter referred to as Toretsky).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 12, 2020; February 17, 2021; and April 27, 201 have been considered by the examiner.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. 

Claims 1, 4 – 5, 8, 12, 20 – 25 and 31 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 – 8 of the U.S. Patent 10,159,660 B2 (Lannutti-I) in view of the WIPO Publication WO 2013155341 A1 (Toretsky), as disclosed in the information disclosure statement filed on May 22, 2018. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to the same art specific subject matter.
	Lannutti-I claims (see, claim 6) a pharmaceutical composition comprising venetoclax (an anti-cancer agent) and a compound as presented below:

    PNG
    media_image1.png
    284
    169
    media_image1.png
    Greyscale

	Lannutti-I does not explicitly teach, wherein the anti-cancer agent is selected from the group consisting of a histone deacetylase inhibitor and an aurora kinase inhibitor, as recited in the instant claims.
	Toretsky teaches (see, paragraph [0125]) that the pharmaceutical composition comprising the compounds of Formula (I) can also additional compatible pharmaceutically active materials, specifically histone deacetylase inhibitors and aurora kinase inhibitors. The compounds of 2-C(=O)) is presented below:

    PNG
    media_image2.png
    538
    407
    media_image2.png
    Greyscale

Toretsky also teaches that the examples of histone deacetylase inhibitors include vorinostat, belinostat, panobinostat, romidepsin (instant claims 31 and 33-37); and the examples of aurora kinase inhibitors include hesperadin (instant claims 32 and 38-39). Since the required feature of using additional anti-cancer agents in a combination therapy was already known in the art at the time the invention was filed, said teachings of Toretsky provide sufficient guidance to a person having ordinary skill in the art to perform routine experimentation and combine the compounds and the anti-cancer agents as claimed in the instant application in order to enhance the pharmaceutical properties of the said compositions. 
	Therefore, the claims 6 – 8 of U.S. Patent No. 10,159,660 B2, and the teachings of WIPO Publication WO 2013155341 A1 render the instant claims 1, 4 – 5, 8, 12, 20 – 25 and 31 – 39 prima facie obvious.

Claims 1, 4 – 5, 8, 12, 20 – 25 and 31 – 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6 – 8 of the U.S. Patent 10,646,470 B2 (Lannutti-II) in view of the WIPO Publication WO 2013155341 A1 (Toretsky), as disclosed in the information disclosure statement filed on May 22, 2018. Although the conflicting 
	Lannutti-II claims (see, claim 6) a pharmaceutical composition comprising lenalidomide (an anti-cancer agent) and a compound as presented below:

    PNG
    media_image3.png
    367
    267
    media_image3.png
    Greyscale

	Lannutti-II does not explicitly teach, wherein the anti-cancer agent is selected from the group consisting of a histone deacetylase inhibitor and an aurora kinase inhibitor, as recited in the instant claims.
	Toretsky teaches (see, paragraph [0125]) that the pharmaceutical composition comprising the compounds of Formula (I) can also additional compatible pharmaceutically active materials, specifically histone deacetylase inhibitors and aurora kinase inhibitors. The compounds of Formula (I) consisting the structural core, indolinone ring attached to the phenyl ring via the bond (-CH2-C(=O)) is presented below:

    PNG
    media_image2.png
    538
    407
    media_image2.png
    Greyscale

Toretsky also teaches that the examples of histone deacetylase inhibitors include vorinostat, belinostat, panobinostat, romidepsin (instant claims 31 and 33-37); and the examples of aurora 
	Therefore, the claims 6 – 8 of U.S. Patent No. 10,646,470 B2, and the teachings of WIPO Publication WO 2013155341 A1 render the instant claims 1, 4 – 5, 8, 12, 20 – 25 and 31 – 39 prima facie obvious.

Conclusion
Claims 1, 4 – 5, 8, 12, 20 – 25 and 31 – 39 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 






/Sagar Patel/Examiner, Art Unit 1626        

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626